PER CURIAM
Appellant is a juvenile who had been placed on probation by the juvenile court for offenses that would have been crimes if committed by an adult. Two probation violation petitions were filed, alleging that he had unlawfully possessed a pistol and had violated curfew ordinances. He moved to suppress the pistol on the ground that it had been unlawfully seized. The court denied the motion on the basis that, even if it had been unlawfully seized, it would still be admissible in a probation violation hearing under State v. Kissell, 83 Or App 630, 732 P2d 940, rev dismissed 303 Or 369, 736 P2d 564 (1987). The court admitted the evidence and revoked the child’s probation.
Appellant concedes that the evidence is admissible under Kissell but asks that we overrule that case. We decline.
Affirmed.